Case 2:20-cv-14244-DMM Document 73 Entered on FLSD Docket 01/22/2021 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 20-14244-CV-MIDDLEBROOKS

  RONALD EDWARD WOLF, et al.,

         Plaintiffs,

  v.

  COLLEGE OF THE HOLY CROSS, et al.,

         Defendants.
                                                   /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge Shaniek M. Maynard’s

  Report and Recommendation (“Report”), issued on December 31, 2020. (DE 50). Plaintiffs filed

  “Limited Objections” to the Report (DE 56), to which Defendants filed a Response (DE 68). For

  the following reasons, the Report is adopted, and Plaintiffs’ Limited Objections are overruled.

         This negligence action arose from a car accident that occurred in January 2020, in which

  Defendant Diggins, among others, was injured. (See DE 4; DE 33 at ¶ 1). Plaintiffs moved to

  compel Defendant Diggins to provide deposition dates (DE 20), and Defendants then filed a Cross-

  Motion for Protective Order due to medical reasons (DE 33). Based upon the Parties’ written

  submissions and the evidence and argument presented at two hearings, the Report recommends

  that Plaintiffs’ Motion to Compel be denied and Defendants’ Cross-Motion be granted. (DE 50).

         This Court reviews de novo the portions of the Report objected to by Plaintiffs. See 28

  U.S.C. § 636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). After a careful

  review of the Report, hearing transcripts, and record, I agree with the Report’s recommendations.

  Here, Plaintiffs dispute only limited portions of the Report. I will address each objection in turn.
Case 2:20-cv-14244-DMM Document 73 Entered on FLSD Docket 01/22/2021 Page 2 of 3



         First, Plaintiffs dispute the findings of Defendant Diggins’ treating psychologist, which

  Judge Maynard relied upon in forming the above recommendations. (DE 56 at 2; see DE 50 at 6–

  7). Specifically, the psychologist opined that Defendant Diggins has post-traumatic stress disorder

  (“PTSD”) and still experiences PTSD symptoms related to the accident at issue in this case, and

  that him revisiting the details of the accident near its one-year anniversary may be harmful to his

  psychological recovery. (DE 56 at 1–2; DE 50 at 6–7). Plaintiffs do not expressly object to Judge

  Maynard’s findings. Rather, they assert that they “were not afforded the opportunity to effectively

  attack and contradict [the psychologist’s] proffer” because, although their counsel cross-examined

  Defendant Diggins’ psychologist at a hearing on this matter, “Plaintiffs were unable to obtain

  medical records in possession of [the psychologist], severely prejudicing Plaintiffs’ ability to

  cross-examine [the psychologist] effectively and sufficiently as to the conclusions set forth in his

  letter, which was relied on by the Magistrate Judge in issuing her R&R.” (DE 56 at 2).

         Plaintiffs therefore request that, if I adopt the Report, these findings regarding Defendant

  Diggins’ PTSD symptoms that are based on the psychologist’s letter “be limited to purposes of the

  Motion to Compel and Protective Order and not be admissible for purposes of trial.” (Id.). In their

  Response, Defendants assert that because they “do not intend to offer Magistrate Judge Maynard’s

  findings as evidence at trial of Mr. Diggins’ condition,” this objection is moot. (DE 68 at 1).

         I agree. Because the Parties agree that the Report’s findings relating to Defendant Diggins’

  PTSD symptoms will not be introduced as evidence at trial, Plaintiffs’ first objection is overruled.

         Moreover, to the extent that Plaintiffs object to the Report based upon their inability to

  obtain medical records prior to cross-examining Defendant Diggins’ psychologist, I am not

  persuaded that this provides a basis upon which to object to the Report. Plaintiffs apparently did

  not serve a subpoena on the psychologist to request the records, object prior to the psychologist’s

  examination at the hearing, or seek any other appropriate relief from the Court. (See id. at 2).

                                                   2
Case 2:20-cv-14244-DMM Document 73 Entered on FLSD Docket 01/22/2021 Page 3 of 3



         Plaintiffs’ second “objection” instead appears to be a new request for relief that is not

  properly raised in objections to the Report. Specifically, Plaintiffs seek “the addition of language

  ordering that Mr. Diggins be deposed between March 16, 2021 and March 30, 2021.” (DE 56 at

  3). If Plaintiffs intend to seek a court order requiring that Defendant Diggins be deposed between

  certain dates, they must file a separate motion that “state[s] with particularity the grounds for

  seeking the order.” Fed. R. Civ. P. 7(b)(1)(B). At this stage, however, this “objection” is overruled.

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

         (1) The Report (DE 50) is RATIFIED, AFFIRMED, and ADOPTED.

         (2) Plaintiffs’ Limited Objections (DE 56) are OVERRULED.

         (3) Plaintiffs’ Motion to Compel (DE 20) is DENIED.

         (4) Defendants’ Cross-Motion for Protective Order (DE 33) is GRANTED.

         (5) Any deposition of Defendant Diggins is DELAYED until after March 15, 2021.

         (6) The discovery deadline will therefore be extended to a date beyond March 16, 2021.

             The remaining pretrial deadlines will be adjusted accordingly, and the trial will be

             continued. An amended pretrial scheduling and trial order will be entered in due course

             and will be based upon this Order and my ruling on the pending Renewed Motion to

             Modify Trial Term and Pre-Trial Deadlines (DE 61) recently filed by Defendants.

         SIGNED in Chambers at West Palm Beach, Florida, this 22nd day of January, 2021.




                                                                Donald M. Middlebrooks
                                                                United States District Judge


  cc:    Counsel of Record



                                                    3
